DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 01/07/2021 have been fully considered but they are not persuasive. In the response dated 01/07/2021, the applicant alleges that the disclosure of Harley et al. (US 2008/0075113 A1) does not disclose inserting an increment tag-p into an original data flow, because insertion of fixed-stuffs into a data flow is different from inserting an increment tag p itself into an original data flow. The examiner respectfully disagrees. 
The disclosure of Harley is directed to bit transparent multiplexing of a input signal for transmission through an optical medium, in a wired communications network. In Harley fixed stuffs, which are a filling that are disposed into a fixed length container to affect bit-transparent mux/demux, which allows for multiplexing of lower rate signals into a flexible multi-rate transparent MUX for optical communications networks. The cited par.[0027 – 0029, and 0031-0032] discloses that any unused capacity in a container is filled with stuffing, e.g. fixed stuffs. The examiner equates the stuffs to the claimed idle units. The disclosure goes on to teach that Nsf is an indication of the amount of stuffing e.g. fixed stuffs/idle units have been added to the container. The disclosure teaches that Nsf is added to the header of the original data frame, e.g. “In order to facilitate proper sf is equated to the increment tag, because the Nsf allows the DeMux to identify, readily, the amount filler that has been added to the original data frame. Therefore, the disclosure of Harley does indeed disclose “inserting an increment tag-p into an original data flow”, and the claims stand as rejected. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 10, and 11, is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harley et al. (US 2008/0075113 A1).
Regarding claims 1 and 11, Harley discloses a service sending method and apparatus, wherein the method/apparatus comprises: 

one or more hardware processors in communication with the non-transitory memory storage, wherein the one or more hardware processors execute the instructions to:
obtaining, by a transmit-end device, an original data flow (par.[0026 -0027] which recites, in part, “The transport container 12 can support transparent Muxing of any client signal having a line rate that is equal to or less than the data capacity of the container 12.  In accordance with the present invention, such client signals are MUXed into the container 12 at their native line rate, so that introduction of any MUX/DEMUX artefacts is avoided”); 
inserting an increment tag p in the original data flow, to generate a first data flow (par.[0027] which recites, in part, “Any unused payload capacity of the container 12 is filled with a combination of fixed stuffs, and the number of fixed stuffs inserted into the container overhead to facilitate destuffing at a receiver”), wherein the increment tag p identifies a quantity of changed idle units of the first data flow relative to the original data flow (par.[0028] which recites, in part, “Preferably, fixed stuffs are used to compensate for coarse differences between the client line rate and the container's payload capacity.  With the client line rate and container payload capacity thus centered, positive and negative byte stuffs can be used to compensate for real-time variations in the client signal line rate and/or the transport network clock”, par.[0029] discloses that Nsf is the computed amount of fixed stuffs that can be added to the container. That is, Nsf indicates the amount of idle units that are added to the original data stream in order affect synchronization.  and par.[0031-0032]); and 

	Regarding claim 6, Harley discloses a service receiving method, wherein the method comprises: 
receiving, by a receive-end device, a first data flow (par.[0031] discloses demuxing at a receiver); 
extracting an increment tag p from the first data flow (par.[0031] the number NSF is preferably inserted into the container. Par.[0032] which recites, in part, “As will be appreciated, DEMUXing client traffic from transport containers at a receiver, can readily be accomplished using the number NSF extracted from successive received containers.”), wherein the increment tag p identifies a quantity of changed idle units of the first data flow relative to an original data flow (par.[0032] which recites, in part, “Thus, for example, the number NSF can be read from a received container, and used to separate client traffic data (and any byte-stuffs) from the fixed stuffs stored in the container payload.  Known methods can then be used to remove the byte stuffs 
from the client traffic data”); and 
restoring the first data flow to the original data flow according to the increment tag p (par.[0032] which recites, in part, “Known methods can then be used to remove the byte stuffs from the client traffic data in order to produce a recovered client signal 
which retains the original format and timing of the client signal”).
	Regarding claim 10, Harley discloses obtaining a clock frequency of the original data flow (par.[0028]).

Allowable Subject Matter
Claims 2-5, 7-9, and 12-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jiang et al. (US 2010/0086300 A1) “Method and Device for Mapping Ethernet Code Blocks to OTN for Transmission”. Par.[0110] discloses an Indicator P for indicating an Idle Block in the OTN frame.
Gareau (US 2017/0006360 A1) “Flexible Ethernet Chip-to-Chip Interface Systems and Methods”
Lautenschlager (US 2009/0154475 A1) “Transport of Aggregated Client Packets”

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMAAL HENSON whose telephone number is (571)272-5339.  The examiner can normally be reached on M-Thu: 7:30 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew Lai can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JAMAAL HENSON

Art Unit 2411



/JAMAAL HENSON/Primary Examiner, Art Unit 2411